Citation Nr: 0334910	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-20 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic entitlement to dependency and indemnity compensation 
(DIC) benefits as widow of a veteran. 


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


REMAND

The appellant's husband, whom she married in May 1948, died 
on January [redacted], 1997.  She filed for death benefits in March 
2002.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Commonwealth of the Philippines, has denied 
her claim for DIC benefits on the basis that her late husband 
had no qualifying service.

However, certification relating to the appellant's husband's 
"service" and post-WWII employment, is in the file.  It is 
clear that he was employed for some time as a civilian 
working for the U.S. Government.  And there is some 
information which would seem to reflect that he had no 
qualifying Scout service.  

However, there is other data which raises a viable issue as 
to whether he actually had time on active duty as a 
Philippine Scout in the period in 1946-1947.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation (DIC) and 
burial allowances.  Those inducted between October 6, 1945 
and June 30, 1947, inclusive, are included for compensation 
benefits and DIC. Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits. 

Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.41(a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Whether a person is a veteran is a question dependent on 
service department certification.  38 C.F.R. § 3.41 (a)(d); 
Duro v. Derwinski, op. cit.  The Board is bound by the 
certification by the service department.  38 C.F.R. §§ 3.8, 
3.9; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

If an individual did not have recognized active service that 
would confer on him veteran's status, this would preclude 
eligibility on his surviving spouse for VA DIC benefits.  In 
such a case, the law is dispositive of this issue, and as 
cited by the RO in the Statement of the Case, the appellant's 
claim would be denied because of the absence of legal merit 
or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.  

Accordingly, definitive clarification of the nature of 
service is paramount to the claim herein.  And since VA is 
bound by a service department certification, satisfactory and 
comprehensive recertification must take place which will 
reflect all factors including the period of service 
specifically claimed as a Scout.

Additionally, in a VA Form 21-4138, dated in November 2002, 
the appellant sought representation by an individual 
associated with the Veterans of Foreign Wars of the Untied 
States (VFW).  His name was later mentioned in her 
Substantive Appeal, a VA Form 9.  However, there is nothing 
in the file to show that the representation was otherwise 
effectuated, and if so, that her claim has been received by 
VFW at any level.

Since the adjudication of the claim rests on the basic nature 
of the service involved, and since representation is a basic 
entitlement under certain circumstances, the case cannot be 
decided without further development and clarification in both 
areas.

The case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Clarification should be undertaken as 
to representation.

3.  The service department should 
specifically recertify all alleged 
service, and determine whether the 
appellant's husband had Scout service.

4.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
appellant with suitable, adequate 
information so that she may pursue her 
claim in an informed manner.  

5.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  

In particular, the SSOC should also 
contain all of the laws and regulations 
applicable to the claim.  A suitable 
period of time should be allowed for 
response.

6.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

